DETAILED ACTION
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “mobile device, a road side unit, and wireless device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device, unit” coupled with functional language “configured to transmit at least one of the mobile device location and identifier; configured to receive the traffic detection data input; configured to transmit a wireless signal to a receiver connected to the TMS” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-5, 12, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a mobile device (see page 38, line 19) is disclosed in Applicant’s specification as a smart phone; Roadside unit (see page 10, lines 4-6) is disclosed in Applicant’s specification as Dedicated Short Range Communication (DSRC) transceiver; a wireless device (See page 9, lines 16-18) is disclosed in Applicant’s specification as a The monitoring device may be connected to the TMS 101 and/or a local traffic signal controller or circuitry via a wired or wireless communication. In other words, a TSC or the traffic signals XY1 may receive detection requests from the TMS 101 or from a nearby vehicle, device (a smart phone) or user directly).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “including to commands” on line 5. “to” needs to be deleted.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (US 20180364715 A1) in view of Roberts et al. (US 20120218126 A1).
In regard to claim 1, Greenberger teaches a system for selectively restricting traffic through at least one phase of a signalized junction, the system comprising a traffic management system (TMS) having a traffic signal controller (TSC), wherein the TSC is configured to communicate with the TMS and respond to inputs from the TMS (Greenberger, Para. 66, Altered traffic regulations can allow for an adjusted operation of the autonomous vehicle for a designated time, area, distance or the like. Altered traffic regulations can include any of the following: an altered speed that can be higher or lower than a designated speed limit for given location within the portion/region 505, an ability to use lanes on a road segment that are normally restricted from use by the autonomous vehicle at a time a request is received or transmission is issued, an ability to temporarily alter traffic signal operation at a given location within the portion/region 505), including to commands resulting from a traffic detection data input having information about at least one of a traffic count and a traffic user identifier for the at least one phase that is restricted (Greenberger, Para. 65, the autonomous vehicle may be required to transmit additional information with the request for review and approval by the governing authority, for example, a municipality. The additional information can include any of the following: the nature of the emergency, the identities of occupants of the autonomous vehicle, vehicle type and/or identity, vehicle capabilities, the location of the autonomous vehicle, the route and/or destination of the vehicle, or any other relevant information), the at least one phase of the signalized junction that is restricted remaining in a red signal status until the traffic detection data input received by the TMS is determined (Greenberger, Para. 66, Altered traffic regulations can allow for an adjusted operation of the autonomous vehicle for a designated time, area, distance or the like. Altered traffic regulations can include any of the following: an altered speed that can be higher or lower than a designated speed limit for given location within the portion/region 505, an ability to use lanes on a road segment that are normally restricted from use by the autonomous vehicle at a time a request is received or transmission is issued, an ability to temporarily alter traffic signal operation at a given location within the portion/region 505) and the TMS then sends an input signal to the TSC to provide a green signal status for the at least one phase that is restricted, and the TSC reverts to the red signal status in the at least one phase after at least one of the current signal phase and the current signal cycle while the system is operating in a restrictive mode (Greenberger, Para. 66, Altered traffic regulations can allow for an adjusted operation of the autonomous vehicle for a designated time, area, distance or the like. Altered traffic regulations can include any of the following: an altered speed that can be higher or lower than a designated speed limit for given location within the portion/region 505, an ability to use lanes on a road segment that are normally restricted from use by the autonomous vehicle at a time a request is received or transmission is issued, an ability to temporarily alter traffic signal operation at a given location within the portion/region 505; Para. 68, The server 380 of the governing authority can transmit a request to an escort (police) to assist with travel of the autonomous vehicle to a requested location or inform authorities (police) in an area associated with the autonomous vehicle that the autonomous vehicle has been authorized to use altered traffic rules to prevent an unintended incident with the authorities. Depending on the request and additional information provided, the governing authority can transmit a request requiring the autonomous vehicle to provide visible and/or audible alerts to indicate the autonomous vehicle is operating under altered traffic rules).
Greenberger does not specifically discloses communicating with a traffic management system having a traffic signal controller; the traffic user identifier matches with at least one of a database record of authorized users and a database record of valid authorization codes to pass through the at least one phase of the signalized junction that is restricted.
However the concept of communicating with a traffic management system in order to alter traffic signal operation is well known in the art as also taught by Roberts. Roberts teaches Traffic control preemption systems assist authorized vehicles (police, fire and other public safety or transit vehicles) through signalized intersections by making a preemption request to the intersection controller. The controller will respond to the request from the vehicle by changing the intersection lights to green in the direction of the approaching vehicle (Roberts, Para. 4).  the traffic user identifier matches with at least one of a database record of authorized users and a database record of valid authorization codes to pass through the at least one phase of the signalized junction that is restricted (Roberts, Para. 7, This system utilizes a GPS receiver in the vehicle to determine location, speed and heading of the vehicle. The information is combined with security coding information that consists of an agency identifier, vehicle class, and vehicle ID and is broadcast via a proprietary 2.4 GHz radio).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the server 380 (as taught by Greenberger)  to communicate with a traffic management system in order to temporarily alter traffic signal operation. 

In regard to claim 2, Combination of Greenberger and Roberts teach the system of claim 1 wherein the traffic detection data input is received by the TMS from a mobile device configured to transmit at least one of the mobile device location and an identifier to the TMS after the mobile device enters a geofence corresponding to the at least one phase that is restricted (Greenberger, Para. 65, When the autonomous vehicle transmits a data request to use altered traffic regulations to an authority governing an associated portion/region 505 of a road network via a communications system, the autonomous vehicle may be required to transmit additional information with the request for review and approval by the governing authority, for example, a municipality. The additional information can include any of the following: the nature of the emergency, the identities of occupants of the autonomous vehicle, vehicle type and/or identity, vehicle capabilities, the location of the autonomous vehicle, the route and/or destination of the vehicle, or any other relevant information).

In regard to claim 3, Combination of Greenberger and Roberts teach the system of claim 2 wherein the traffic detection data input further comprises at least one of a vehicle condition, a vehicle status, a vehicle score stack (VSS), a vehicle group score stack (GSS), a vehicle occupancy status, a user status, and a payment status (Greenberger, Para. 65, The additional information can include any of the following: the nature of the emergency, the identities of occupants of the autonomous vehicle, vehicle type and/or identity, vehicle capabilities, the location of the autonomous vehicle, the route and/or destination of the vehicle, or any other relevant information).

In regard to claim 4, Combination of Greenberger and Roberts teach the system of claim 1 further comprising at least one of: a road side unit (RSU) connected to at least one of the TSC and the TMS, and configured to receive the traffic detection data input from a vehicle on-board device (OBD), wherein the TMS sends the input signal through the RSU to the TSC (Greenberger, Para. 65, When the autonomous vehicle transmits a data request to use altered traffic regulations to an authority governing an associated portion/region 505 of a road network via a communications system, the autonomous vehicle may be required to transmit additional information with the request for review and approval by the governing authority); and a camera connected to the TMS and configured to detect and identify the traffic detection data input from at least one of a vehicle class, a vehicle type, a vehicle occupancy, a face of a vehicle occupant, and a license plate.

In regard to claim 5, Combination of Greenberger and Roberts teach the system of claim 1 further comprising a receiver connected to at least one of the TSC and the TMS, and configured to receive traffic detection data input from a wireless device, wherein the receiver sends the input signal to at least one of the TMS and the TSC for a green signal status in at least one phase of the signalized junction in a case the wireless device is activated within range of the receiver (Roberts, Para. 27, If the vehicle is approaching intersection 116, a radio signal containing a GPS-based priority request is received by the GPS-based intersection module 128 for selectively activating a preemption request with the intersection controller 126. If the vehicle is approaching intersection 118, a broadcast signal from broadcast-based subsystem 110 will be received by a centralized control system 134, and the centralized control system routes a priority request to the centrally-controlled intersection module 132 for activating a preemption request with intersection controller 130).

In regard to claim 6, Combination of Greenberger and Roberts teach the system of claim 1 further comprising a communication process for the TMS to receive the traffic detection data as an authorization code from at least one of a telephone prompt and a text message corresponding to at least one of the signalized junction location, direction, and phase (Roberts, Para. 7, This system utilizes a GPS receiver in the vehicle to determine location, speed and heading of the vehicle. The information is combined with security coding information that consists of an agency identifier, vehicle class, and vehicle ID and is broadcast via a proprietary 2.4 GHz radio).

In regard to claim 11, Greenberger teaches a method for selectively restricting traffic through a signalized junction connected to a traffic management system (TMS) (Greenberger, Para. 66, Altered traffic regulations can allow for an adjusted operation of the autonomous vehicle for a designated time, area, distance or the like. Altered traffic regulations can include any of the following: an altered speed that can be higher or lower than a designated speed limit for given location within the portion/region 505, an ability to use lanes on a road segment that are normally restricted from use by the autonomous vehicle at a time a request is received or transmission is issued, an ability to temporarily alter traffic signal operation at a given location within the portion/region 505) comprising: operating a traffic signal controller (TSC) to maintain a red signal status in at least one phase of the signalized junction during operation in a restricted mode (Greenberger, Para. 66, Altered traffic regulations can allow for an adjusted operation of the autonomous vehicle for a designated time, area, distance or the like. Altered traffic regulations can include any of the following: an altered speed that can be higher or lower than a designated speed limit for given location within the portion/region 505, an ability to use lanes on a road segment that are normally restricted from use by the autonomous vehicle at a time a request is received or transmission is issued, an ability to temporarily alter traffic signal operation at a given location within the portion/region 505); receiving a traffic detection data input having information about at least one of a traffic count and a traffic user for the at least one phase that is restricted (Greenberger, Para. 65, the autonomous vehicle may be required to transmit additional information with the request for review and approval by the governing authority, for example, a municipality. The additional information can include any of the following: the nature of the emergency, the identities of occupants of the autonomous vehicle, vehicle type and/or identity, vehicle capabilities, the location of the autonomous vehicle, the route and/or destination of the vehicle, or any other relevant information); determining if the traffic detection data input received is authorized (Greenberger, Para. 65, The request to use altered traffic regulations and the additional information received by the governing authority can be processed by an associated server 380 of the governing authority to determine whether the request for altered traffic regulations should be granted/permitted. The server 380 of the governing authority can use the altered traffic regulations program and a rules-based system stored on the server 380 to determine whether the request for altered traffic regulations should be granted); and sending an input signal to the TSC to provide a green signal status in the at least one phase that is for a time period in a case the traffic detection data input received is authorized (Greenberger, Para. 66, Altered traffic regulations can allow for an adjusted operation of the autonomous vehicle for a designated time, area, distance or the like. Altered traffic regulations can include any of the following: an altered speed that can be higher or lower than a designated speed limit for given location within the portion/region 505, an ability to use lanes on a road segment that are normally restricted from use by the autonomous vehicle at a time a request is received or transmission is issued, an ability to temporarily alter traffic signal operation at a given location within the portion/region 505; Para. 68, The server 380 of the governing authority can transmit a request to an escort (police) to assist with travel of the autonomous vehicle to a requested location or inform authorities (police) in an area associated with the autonomous vehicle that the autonomous vehicle has been authorized to use altered traffic rules to prevent an unintended incident with the authorities. Depending on the request and additional information provided, the governing authority can transmit a request requiring the autonomous vehicle to provide visible and/or audible alerts to indicate the autonomous vehicle is operating under altered traffic rules).
Greenberger does not specifically discloses communicating with a traffic management system having a traffic signal controller. 
However the concept of communicating with a traffic management system in order to alter traffic signal operation is well known in the art as also taught by Roberts. Roberts teaches Traffic control preemption systems assist authorized vehicles (police, fire and other public safety or transit vehicles) through signalized intersections by making a preemption request to the intersection controller. The controller will respond to the request from the vehicle by changing the intersection lights to green in the direction of the approaching vehicle (Roberts, Para. 4).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the server 380 (as taught by Greenberger)  to communicate with a traffic management system in order to temporarily alter traffic signal operation. 

In regard to claim 12, Combination of Greenberger and Roberts teach the method of claim 11 further comprising: receiving the traffic detection data input from at least one of: a mobile device configured to transmit at least one of the mobile device location and an identifier to a traffic management system (TMS) after the mobile device enters a geofence corresponding to the at least one phase that is restricted (Greenberger, Para. 65, When the autonomous vehicle transmits a data request to use altered traffic regulations to an authority governing an associated portion/region 505 of a road network via a communications system, the autonomous vehicle may be required to transmit additional information with the request for review and approval by the governing authority, for example, a municipality. The additional information can include any of the following: the nature of the emergency, the identities of occupants of the autonomous vehicle, vehicle type and/or identity, vehicle capabilities, the location of the autonomous vehicle, the route and/or destination of the vehicle, or any other relevant information); a wireless device configured to transmit a wireless signal to a receiver connected to the TMS; a camera configured to detect and identify at least one of a vehicle class, a vehicle type, a vehicle occupancy, a face of a vehicle occupant, and a license plate; and a communication process configured to receive the traffic detection data as an authorization code from at least one of a telephone prompt and a text message corresponding to at least one of a signalized junction location, direction, and phase.

In regard to claim 13, Combination of Greenberger and Roberts teach the method of claim 11 wherein determining if the traffic detection data input received is authorized further comprises determining at least one of: a traffic count, the traffic count resulting in a traffic count per time period below a predetermined threshold; and a traffic user identifier matches with at least one of a database record of authorized users and a database record of valid authorization codes (Roberts, Para. 7, This system utilizes a GPS receiver in the vehicle to determine location, speed and heading of the vehicle. The information is combined with security coding information that consists of an agency identifier, vehicle class, and vehicle ID and is broadcast via a proprietary 2.4 GHz radio).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (US 20180364715 A1) in view of Roberts et al. (US 20120218126 A1) further in view of Sivertsen (US 20130022245 A1).
In regard to claim 7, Combination of Greenberger and Roberts do not teach the system of claim 1 or claim 6 further comprising a dynamic message sign (DMS), wherein the DMS is configured to display an information about the signalized junction, wherein the information includes at least one of a status of the junction, a status of the at least one restricted phase, a message for the public, and a message for the specific user detected.
However the concept of having a dynamic message sign displaying information about traffic signal is well known in the art as also taught by Sivertsen. Sivertsen teaches the signal stack 120 includes a red light 121, a yellow light 122, a green light 123, a left arrow 124, a right arrow 125, and a timer display 126. The timer display 126 may be used as a countdown timer that shows (for example, in a separate color such as amber) the number of seconds until the green light 123 is illuminated, and may also show (for example, in a separate color such as amber) the number of seconds until the red light 121 is illuminated (Para. 20). 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a timer display (as taught by Sivertsen) resulting in predictable result of showing the number of seconds until the red/green light is illuminated.

In regard to claim 8, Combination of Greenberger, Roberts, and Sivertsen teach the system of claim 7 wherein the status of the at least one restricted phase is a countdown timer display indicating time until the at least one phase signal will change status (Sivertsen, Para. 20, the signal stack 120 includes a red light 121, a yellow light 122, a green light 123, a left arrow 124, a right arrow 125, and a timer display 126. The timer display 126 may be used as a countdown timer that shows (for example, in a separate color such as amber) the number of seconds until the green light 123 is illuminated, and may also show (for example, in a separate color such as amber) the number of seconds until the red light 121 is illuminated)

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (US 20180364715 A1) in view of Roberts et al. (US 20120218126 A1) further in view of Nguyen (US 20180174449 A1).
In regard to claim 10, Combination of Greenberger and Roberts do not teach the system of claim 1 further comprising a movable barrier, wherein while the system is operating in the restrictive mode, the TMS is configured to operate and position the movable barrier to prevent vehicular traffic in the at least one phase of the signalized junction that has the red signal status, and the movable barrier is positioned by the TMS to allow vehicular traffic to pass through the at least one phase while the at least one phase has the green signal status.
However the concept of having movable device to prevent/allow vehicular traffic to pass is well known in the art as also taught by Nguyen. Nguyen teaches a traffic system 348′″ may be located on or near a road and between two junctions on a segment of road to detect activity, for example, traffic activity, pedestrian or bicyclist activity, environmental conditions, or other activity. Also, the traffic system 348′″ may communicate messages to on-board devices 328 on a vehicle 332, a mobile device 320, or to dynamic message signs. The traffic system 348′″ may not necessarily have a traffic signal, for example, a TCD 344, but may have a detection device 360 (as illustrated by FIG. 1 and FIGS. 2A-2D), a TCD controller 340, or messaging equipment such as a dynamic message sign 355A, dynamic speed limit sign 355B, a dynamic traffic control device 355C (dynamic stop or yield sign, railroad crossing sign, a gate, a movable barrier, etc.), or a communication relay device 355D to allow communication between two or more zones or traffic systems (FIG. 7B) (Para. 113).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a movable barrier (as taught by Nguyen) resulting in predictable result of preventing/allowing vehicular traffic to pass.

In regard to claim 15, Combination of Greenberger and Roberts do not teach the method of claim 11 further comprising: operating a movable device to prevent vehicular traffic to pass through the at least one phase while the at least one phase has a red signal status; and operating a movable device to allow vehicular traffic to pass through the at least one phase while the at least one phase has a green signal status.
However the concept of having movable device to prevent/allow vehicular traffic to pass is well known in the art as also taught by Nguyen. Nguyen teaches a traffic system 348′″ may be located on or near a road and between two junctions on a segment of road to detect activity, for example, traffic activity, pedestrian or bicyclist activity, environmental conditions, or other activity. Also, the traffic system 348′″ may communicate messages to on-board devices 328 on a vehicle 332, a mobile device 320, or to dynamic message signs. The traffic system 348′″ may not necessarily have a traffic signal, for example, a TCD 344, but may have a detection device 360 (as illustrated by FIG. 1 and FIGS. 2A-2D), a TCD controller 340, or messaging equipment such as a dynamic message sign 355A, dynamic speed limit sign 355B, a dynamic traffic control device 355C (dynamic stop or yield sign, railroad crossing sign, a gate, a movable barrier, etc.), or a communication relay device 355D to allow communication between two or more zones or traffic systems (FIG. 7B) (Para. 113).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a movable barrier (as taught by Nguyen) resulting in predictable result of preventing/allowing vehicular traffic to pass.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (US 20180364715 A1) in view of Roberts et al. (US 20120218126 A1) further in view of Upadhya et al. (US 20200077237 A1).
In regard to claim 14, Combination of Greenberger and Roberts do not specifically teach the method of claim 11 further comprising: sending an input signal to the TSC to revert to the red signal status in the at least one phase that is restricted, after at least one of the current signal phase and the current signal cycle while operating in the restricted mode.
However Upadhya teaches if there is no action associated with the timeout, or if it is determined that a policy or rule is not to be applied for a threshold period of time, the infrastructure device may determine whether to perform a revert action at 765. A revert action may effectively undo a previously performed action or state change. For example, the high intensity of the traffic light may be changed back to the default state of low intensity. Another example of a revert action may be where a traffic light changes back to its default value of red, after it changed to green to allow vehicles or people to pass through an intersection. In one aspect, as part of a revert action, an infrastructure device may start actively monitoring for incoming messages at a default rate (Para. 103).
Greenberger, Roberts, and Upadhya are analogous art because they all pertain to traffic control system.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform a revert action (as taught by Upadhya) in order to change back to the default state and start actively monitoring for incoming messages.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689